Citation Nr: 0817697	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-31 664A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to December 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003 from the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim on appeal. Subsequently, 
the veteran's claims folder was transferred to the St. 
Petersburg, Florida (RO).

The Board, after disposing of other issues also on appeal, 
remanded this matter for further development in May 2007.  
Such has been completed and this matter is returned to the 
Board for further consideration.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
arthritis is related to service, to include as due to 
arthritis being manifested to a compensable degree within one 
year following the veteran's discharge from service, nor is 
it being caused or aggravated by a service-connected skin 
disorder.


CONCLUSION OF LAW

Psoriatic arthritis is not due to a service-connected skin 
disorder, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in May 2003.  Prior to the claim being denied in 
September 2003, a duty to assist letter was issued by the RO 
in June 2003.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional VA notice was sent in June 2007.  The duty to 
assist letters, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of October 2007 
which included examination of the veteran and review of the 
claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in the June 2007 letter.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he should be service connected for 
psoriatic arthritis.  He is alleging in essence that he has 
arthritis that is the result of a skin condition.  He is 
noted to be service connected for a skin disorder classified 
as dermatitis with blepharitis and recurrent chalazion.  

Service medical records are silent for any diagnosis of 
arthritis.  The reports from enlistment examinations 
undertaken in April 1955 and March 1956 revealed normal 
examination of the spine and other musculoskeletal, as well 
as all upper and lower extremities including the feet.  His 
reports of medical history from April 1955 and March 1956 
likewise revealed no complaints suggestive of arthritis; he 
checked "no" as to a history of arthritis or rheumatism, 
bone joint or other deformity, painful or trick shoulder or 
elbow, trick or locked knee or lameness.  The service medical 
records do reflect that he was treated for pain in the jaw in 
March 1957 and was repeatedly seen for back pain during 
service.  He was noted to have back pain in July 1956, 
although X-rays taken the same month for "pleuritic pain" 
in the chest were negative.  He was again seen in August 1957 
for complaints of dull pain in the back when he breathes of 1 
years duration.  In April 1958 he was seen for complaints of 
low back pain after lifting, with subsequent diagnosis of 
contracture of the muscle of the lumbar parevertebral, cause 
undetermined given, but with a history of heavy lifting 
reported.  Records from June 1958 reflect a history of back 
pain after loading cement, but no significant findings other 
than slight tenderness.  In August 1958 he was noted to have 
received a spinal anesthetic in conjunction with a medical 
circumcision.  A September 1958 record noted the history of 
injury to the back while lifting a heavy object 4-5 months 
earlier, but no significant findings other than some 
percussive tenderness were reported.  The impression was low 
back pain, questionable post spinal anesthesia.  The 
veteran's November 1958 separation examination revealed 
normal evaluation of the spine and other musculoskeletal, as 
well as all upper and lower extremities including the feet.  
His report of medical history from November 1958 likewise 
revealed no complaints suggestive of arthritis; he checked 
"no" as to a history of arthritis or rheumatism, bone joint 
or other deformity, painful or trick shoulder or elbow, trick 
or locked knee or lameness.  The service medical records are 
significant for treatment for chronic skin problems 
repeatedly diagnosed as sebhorreic dermatitis and 
blepharitis, for which service-connection is in effect.  

There is no evidence showing arthritis diagnosed within a 
year of the veteran's November 1958 discharge. 

The earliest post-service medical records date back to the 
early 1970's, with a December 1972 letter from a doctor 
stating that he treated the veteran for a pilodinal cyst and 
did not have current records available.  In April 1974 he had 
surgery to remove a tattoo from a keloid scar that had formed 
after earlier chemical treatment and dermabrasion.  Also in 
the 1970's, he is shown to have recurrent VA treatment for 
dermatitis, as well as blepharitis shown in 1978, with a July 
1978 VA examination addressing his skin and eye problems 
caused by the seborrheic dermatitis and blepharitis.  None of 
these records give any indication as to the presence of 
arthritis.

The first suggestion of possible arthritis is shown in VA 
records from 1980, when in January 1980 the veteran was seen 
for complaints of questionable arthritis of the right hand 
with the right metacarpal phalangeal (MP) joints swollen.  He 
was noted to have a diagnosis of sebhorreic dermatitis.  X-
rays of the right hand, CBC and sedimentation rates were 
taken.  Follow-up in May 1980 reflect that the veteran had a 
congenital developmental deformity of the joints in the right 
5th finger and left 4th finger.  Also in May 1980 his 
diagnoses of blepharitis, dermatitis were unchanged and he 
was noted to have congenital deformities of the metacapal 
(MC) joints.  He continued to be followed through July and 
September 1980 for complaints of swelling of his hands.  

A March 1981 VA examination report was limited to the 
veteran's subjective complaints regarding his skin and eyes 
as well as his allegations of treatment for swelling and 
stiffness of the hands, neck and shoulder pain.  No VA 
examination report is attached.  However a private 
examination also dated in March 1981 was limited to skin 
complaints with multiple diagnoses of sebhorrheic dermatitis, 
pilodinal cysts, adult acne, severe blepharitis and chalazion 
of the right upper lid.  A March 1983 private examination 
done by the same doctor yielded the same skin disorders 
diagnosed, but provided no information regarding the possible 
existence of arthritis.  

Records from the 1990's show treatment for chronic skin 
problems with differential diagnoses given.  These included 
an October 1995 record which revealed that the veteran was 
treating for skin problems described as multiple milia and 
cysts and interigo of the groin.  A VA examination from March 
1992 was limited to the skin condition, with no findings 
regarding arthritis made.  

Social Security records obtained include records used in 
support of an August 1995 decision granting benefits.  Among 
these records were neurology records from June 1993 showing 
complaints of bilateral shoulder pain along with a history of 
headaches both of 5 years duration.  The assessment was most 
likely vascular headaches and arthritic shoulder pains.  Also 
in June 1993 the veteran was referred to rheumatology from 
neurology for the bilateral shoulder complaints to rule out 
rheumatoid arthritis.  Attempts in June 1993 to perform a 
magnetic resonance imaging (MRI) to assess the shoulder 
problems were unsuccessful as the veteran could not tolerate 
the procedure.  X-ray of the right shoulder in August 1994 
revealed an impression of early calcific tendonitis, 
supraspinatous lesion.  

An October 1994 Social Security examination documented 
multiple complaints.  First, he was noted to have neck pains 
going on for a few years, with no precipitating causes such 
as an accident or injury, although he was in a motor vehicle 
accident in September 1994 which worsened his neck pain.  He 
also reported shoulder pain with associated headaches and was 
told by a neurologist he had migraines several years ago but 
did not get treatment.  He was noted to have worked as a dry 
waller and did excessive lifting.  He also was noted to have 
a history of skin problems including rosacea, eczema or 
psoriasis as well as sebhorrea with chalazion on the eyelids 
diagnosed in service.  Orthopedic evaluation included some 
range of motion measurements, shown to be limited on the 
cervical spine and with the right and left shoulders also 
showing some reduced motion on active examination versus 
passive examination.  Otherwise the orthopedic examination 
was unremarkable.  X-ray findings were noted to show on 
cervical X-ray degenerative joint disease (DJD) and some 
ankylosing of C5-6 region with osteophyte formation.  The 
right shoulder X-ray showed large posterior deltoid 
calcification but was otherwise unremarkable.  The diagnoses 
from this examination included psoriasis/eczema, cervical 
disc disease and DJD.  A written statement by the veteran in 
support of his Social Security claim reported a history of 
neck pain beginning in 1993 and shoulder pain beginning in 
1989.  The August 1995 Social Security decision cited the 
supporting evidence from the October 1994 examination. 

VA treatment records from 1999 through 2005 mostly address 
other complaints besides arthritis, to include the service-
connected skin disorders.  However, in November 1999 a record 
addressing other complaints noted a history of shoulder 
surgery.  A November 1999 cervical spine X-ray is noted to 
show findings of significant disc space narrowing consistent 
with moderate osteoarthritis.

The report of a February 2000 VA internal medicine 
examination included an examination of multiple joints, in 
addition to a skin examination.  There were normal gross and 
fine motor functions bilaterally in the hands and all 
fingers.  There was normal grip strength bilaterally.  
Examination of the shoulders, knees, and ankles revealed no 
heat redness, swelling, effusion, abnormal instability, 
drainage or weakness noted.  Examination of the elbows, 
wrists, and hips revealed no heat redness, swelling, or 
effusion.  Examination of the neck revealed it to be supple, 
nontender with full range of motion, and no hypertrophy of 
the accessory neck muscles.  

Regarding the shoulders, his range of motion bilaterally was 
180 degrees flexion and abduction.  He had 90 degrees 
external and internal rotation, as well as on movement 
against gravity and strong resistance.  Regarding the elbows 
his range of motion bilaterally was 145 degrees for flexion, 
as well as against gravity and against strong resistance.  
Supination was 85 degrees bilaterally, as well as on movement 
against gravity and strong resistance.  Pronation was 80 
degrees bilaterally, as well as on movement against gravity 
and strong resistance.  Regarding the wrists, the range of 
motion bilaterally was 70 degrees dorsiflexion, 80 degrees 
palmar flexion, 20 degrees radial deviation and 45 degrees 
ulnar deviation.  Regarding the back, examination revealed 
nontender midline and paraspinous muscles from the neck to 
sacrum.  Straight leg raises were negative bilaterally both 
seated and supine.  Flexion revealed the fingertips to be 
within 6 inches of the floor and extension and bilateral 
lateral bending were 20 degrees.  The hips revealed bilateral 
ranges of motion of 125 degrees flexion, 30 degrees 
extension, 25 degrees adduction, 45 degrees abduction, 60 
degrees external rotation and 40 degrees internal rotation.  
The end ranges on all hip motions were unchanged against 
gravity and strong resistance.  Regarding his knees, there 
was no patellar instability or crepitation.  Bilateral ranges 
of motion of the knees revealed 140 degrees flexion as well 
as on movement against gravity and strong resistance,
 and 0 degrees extension.  Drawer and McMurray's signs were 
negative.  Regarding the ankles, the bilateral ranges of 
motion were 20 degrees dorsiflexion and 45 degrees plantar 
flexion, as well as on movement against gravity and strong 
resistance.  Examination of the feet showed no sign of 
abnormal weight bearing, no rigidity, spasm, circulation 
disturbance, swelling, callus or loss of strength.  Mobility 
of the ankles and feet was good, bilaterally and there was no 
limited function of standing and walking.  Ranges of motion 
measured for all the joints were not affected by pain, 
fatigue, weakness or lack of endurance.  No diagnostic 
studies were performed and the diagnoses were limited to 
dermatitis involving the face, neck and arms, and recurrent 
blepharitis currently not present.

A February 2000 VA psychiatric report noted a past medical 
history significant for skin disease and neck pain, with the 
rest of the examination focusing on psychiatric complaints.  
A January 2001 X-ray of the low back and hips diagnosed mild 
degenerative changes of the lumbar spine and no acute process 
involving the hips.  A March 2001 psychiatric report notes 
the veteran's complaints that "arthritis is all over my 
body" with a history of left shoulder surgery a few years 
back, and with discussion being made about possible future 
surgery on the right shoulder.  A March 2001 MRI report of 
the lumbar spine showed some congenital narrowing of the 
lumbar spinal canal with no significant signal stenosis and 
no evidence of herniation.  Also the veteran was noted to be 
status post right rotator cuff tear with surgical repair in 
1998 and history of left shoulder impingement syndrome in 
November 1999.  An August 2001 psychiatric report noted a 
history of low back pain said to have begun in 1998 with MRI 
findings from March 2001 showing disc degeneration at L3-4 
and L4-5 and right hip X-rays said to show moderate joint 
space narrowing.  

A February 2002 psychiatric report noted complaints of hip 
pain and a history of 2 discs that degenerated, with the rest 
of the report addressing psychiatric findings.  An August 
2002 psychiatric report gives a history of osteoarthritis 
times 6 years, with the veteran said to need a hip 
replacement.  Pain evaluation revealed pain in the hip and 
lower spine.  He was said to be status post shoulder surgery 
in 1988.  His physical limitations included arthritis and 
pain in the hip and neck.  

The VA treatment records also continue to reflect ongoing 
treatment for multiple chronic skin problems.  An August 2002 
VA dermatology record revealed the veteran to have a history 
of seborrheic dermatitis, rosacea and basal cell carcinoma 
for evaluation of his dermatology medical therapy.  The 
assessment was seborrheic dermatitis flare-up, seborrheic 
keratoses and comedones seen. 

A June 2003 VA eye examination revealed the veteran to have a 
history of severe eyelid problems of blepharitis and 
recurrent chalazia.  He said he had rosacea, seborrhea and 
psoriasis.  A VA dermatology record from August 2003 shows 
follow-up of seborrheic dermatitis and acne rosacea.  No 
findings regarding arthritis were made.  

In July 2003 the veteran received treatment for complaints of 
neck pain with symptoms that included numbness and tingling.  
A July 2003 computed tomography (CT) of the neck showed DJD 
especially C5-6 and C6-7.  

The veteran has also submitted several articles about 
psoriatic arthritis in May 2003 and June 2003, including an 
article that discusses several symptoms suggestive of such 
condition that appear similar to symptoms experienced by the 
veteran.  

An October 2004 VA new clinic psychiatric evaluation 
following a recent move, noted that the veteran gave a 
history of torn rotator cuff, with the rest of the evaluation 
psychiatric in nature and included in the diagnoses, 
osteoarthritis, generalized.  

The report of a VA dermatology examination in March 2005 
gives a history of the veteran developing a rash of the face 
in 1953 and that he was service connected more than 40 years 
ago.  Following physical examination the impression was 
seborrhea, eczematoid dermatitis and acne rosacea, although 
there was no evidence of active rosacea at the time.  No 
findings regarding arthritis were made.  

The report of a VA psychiatric examination also done in March 
2005 did note multiple medical problems including 
osteoarthritis, and sebhorrheic dermatitis.  The veteran was 
noted to be wearing a left wrist brace and reported a past 
history of shoulder surgery.  The rest of the examination was 
psychiatric in nature.  

The report of an October 2007 VA skin examination for 
psoriasis, which included claims file and examination, noted 
that the onset of the psoriasis of the skin was 10 years ago.  
In 1993 he had his first incident of neck pain related 
cervical spine arthritis.  The course of his condition was 
progressive and his skin symptoms were a scaly rash.  Other 
systemic systems were right hip, lumbar/cervical spine pain, 
bilateral shoulder pain.  He had a left shoulder fracture in 
2006 and right shoulder surgery in 1998.  The veteran was 
noted to have treatment for the skin disease in the past 12 
years for psoriasis.  Physical examination revealed scaly, 
silvery patches on his face, scalp, neck and ears as well as 
erythematous patches on his groin, bilateral axilla and lower 
back.  The diagnosis was psoriasis.  The examiner deferred 
opinion regarding the etiology of psoriatic arthritis to the 
orthopedic examiner.  

The report of an October 2007 VA orthopedic examination which 
included claims file and examination, gave a history of the 
veteran having been discharged from the service in 1958, and 
reported only being in the service for a few months.  He was 
diagnosed with psoriasis in 1961.  He reported that he had 
his first skin outbreak in 1956 and his sister has psoriasis.  
He reported that his hip aches all the time and he also has 
pain in his shoulder all the time.  He reported having 
rotator cuff surgery done to his right shoulder but did not 
give the date.  He reported having right shoulder pain since 
1999 and right hip pain since 1998.  Of note, in his medical 
history he was diabetic.  He has venous stasis changes in his 
bilateral lower extremities worse on the right than the left.  

Physical examination revealed what appeared to be a psoriatic 
arthritis of his face with skin peeling and redness.  He was 
currently being treated for it.  His right shoulder range of 
motion was recorded and showed some limitation of active 
motion on flexion and abduction when compared to passive.  
His motion was noted to be limited by pain and fatigability 
at the extremes, but was not limited by weakness or 
incoordination.  Other testing of the right shoulder revealed 
positive Hawkins, but negative can test and belly test.  He 
had normal strength in his right shoulder.  His right hip 
range of motion was limited, with pain at the extremes but 
not by incoordination, lack of endurance, fatigability or 
weakness.  His right lower extremity was noted to have 
increased erythema, 2+ pitting edema consistent with vascular 
changes.  X-rays of the right hip showed moderate joint space 
narrowing, no osteophytes and no subchondral cysts seen 
although the X-ray quality was not optimal due to the 
veteran's body habitus.  X-rays of the right shoulder showed 
some mild degenerative changes at the glenohumeral joint.  
They showed evidence of a prior surgical rotator cuff repair 
that would be consistent with decreased acromial humeral 
distance.  The diagnosis was mild to moderate right hip DJD, 
mild right shoulder DJD of the glenohumeral joint and 
subacromial impingement of the right shoulder with a type 2 
acromion seen.

It is this examiner's opinion that the arthritis found in the 
right hip is largely due to the patient's body habitus and 
not his preexisting psoriatic arthritis.  Due to the fact 
that this examiner would anticipate worse radiographic 
changes with a 40 plus year history of psoriasis and 
complaints of arthritic type pain since 1999 that would give 
him an 8 year history and radiographic findings are not 
supportive of this.  The probabability that the medically 
diagnosed arthritis began in service was not diagnosed until 
1961, after the service.  The patient reports that he had his 
first outbreak in 1956, which was prior to his time in the 
service.  He also has a family history of psoriasis so it is 
unlikely that the arthritis began in the service.  It is 
probable that the arthritis in the hip is related to the 
psoriasis, although that is speculation.  It is unlikely that 
the service connected skin disorder accelerated the diagnosed 
arthritis beyond its natural progression.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for psoriatic arthritis.  The examiner in the 
October 2007 VA examination indicated that it is less than 
likely that the veteran has such an arthritis, stating that 
it would be speculation to presume that the arthritis of the 
hip was related to psoriasis.  The examiner also noted the 
history of the psoriasis and complaints of arthritic type 
pain since 1999 that would give him an 8 year history and 
radiographic findings are not supportive of such a diagnosis.  
The examiner indicated that were psoriatic arthritis present, 
he would anticipate worse radiographic changes than what are 
presently shown, along with a 40 plus year history of 
psoriasis.  There is no medical evidence of record to 
contradict such findings.  The available medical evidence 
simply shows the presence of arthritis, along with the 
multiple diagnoses of skin disorders, with no etiology 
opinion shown.  

The evidence also fails to show that the veteran's arthritis 
was aggravated by the veteran's service-connected skin 
disorders.  Again the examiner in the October 2007 VA 
examination expressed that it is unlikely that the service 
connected skin disorder accelerated the diagnosed arthritis 
beyond its natural progression.  

Finally, service connection is not warranted for arthritis 
either on a direct or presumptive basis.  The service medical 
records fail to show arthritis was manifested in service and 
there is no evidence of it being manifested within a year of 
his discharge.  Arthritis is not clearly shown until the 
1990's decades after service.  The lack of any objective 
evidence of complaints, symptoms, or findings of a disability 
for many years after the period of active duty is itself 
evidence which tends to show that the condition did not first 
manifest during active duty.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Aside from the veteran's own contentions, along with some 
articles, there is no evidence linking the veteran's current 
arthritis disability to service or as secondary to a service-
connected skin disorder.  The Board does not assign evidence 
from articles much weight.  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  But here, there is no such opinion 
evidence.
In the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.



ORDER

Service connection for psoriatic arthritis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


